UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-1113



LAUNEIL SANDERS; NATALIE CAROLINE SANDERS;
AARON NEIL SANDERS,

                                           Plaintiffs - Appellants,

          and


LAUNEIL FREEDOM CONSTITUTIONAL ENVIRONMENTAL
FOUNDATION,

                                                          Plaintiff,
          versus


UNITED STATES OF AMERICA; STATE OF NORTH CARO-
LINA; STATE OF SOUTH CAROLINA,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Graham C. Mullen, District
Judge. (CA-96-471-3-MU)


Submitted:   July 24, 1997                 Decided:   August 5, 1997


Before HAMILTON, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Launeil Sanders, Appellant Pro Se. James Michael Sullivan, Assis-
tant United States Attorney, Charlotte, North Carolina; Virginia
Anne Gibbons, Assistant Attorney General, Raleigh, North Carolina;
Christie Newman Barrett, OFFICE OF THE ATTORNEY GENERAL OF SOUTH
CAROLINA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellants appeal the district court's order dismissing their

complaint for lack of jurisdiction. We have reviewed the record and

the district court's opinion and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. Sanders v.
United States, No. CA-96-471-3-MU (W.D.N.C. Jan. 7, 1997). We deny

Appellants' motion for appointment of counsel. We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2